894 F.2d 402Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Preston SMITH, Plaintiff-Appellant,v.VIRGINIA DEPARTMENT OF CORRECTIONS;  Allyn R. Sielaff;Governor, Commonwealth of Virginia;  GeraldBaliles, Defendants-Appellees.
No. 89-7130.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 21, 1989.Decided:  Dec. 14, 1989.

James Preston Smith, appellant pro se.
Nelson H.C. Fisher (Office of the Attorney General of Virginia), for appellees.
Before HARRISON L. WINTER, WIDENER and SPROUSE, Circuit Judges.
PER CURIAM:


1
James Preston Smith, a Virginia prisoner, appeals the district court's denial of his motion to reopen a 1986 civil rights action in which he contested the prison's refusal to allow him to possess a shortwave radio.  Finding that the district court did not abuse its discretion in denying the requested relief, we affirm.   See United States v. Williams, 674 F.2d 310, 312 (4th Cir.1982).  We deny Smith's requests for injunctive, declaratory, and punitive relief, as well as his request for perjury and contempt charges against the defendants.  Smith's motion to submit additional evidence is granted, and his "Motion to Compel" is denied.  We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not significantly aid the decisional process.


2
AFFIRMED.